DETAILED ACTION
	The instant application having Application No. 17/256,127 filed on 06/27/2019 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claims 1 & 9 are analyzed below:

Step 1—are the claims directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis—Yes, claim 1 seems to be a process claim, and claim 9 is a method claim.

Step 2A Prong One—Do the claims recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)
Step 2A Prong One Analysis—Yes, claims 1 & 9 recite the abstract idea of organizing human activity. The limitation “’A’ message exchange protocol between a client and a server that leverages soft data from a physical unclonable function (PUF) to generate Helper Data and response bitstrings by both the server and the client” of claim 1 and the limitations “generating by a server a set of challenges,”  “transmitting by the server to a chip the set of challenges,” “applying by the chip one or more challenges to a PUF to generate a set of soft data,” “returning by the chip to the server the set of soft data,” “creating by the server an identifier,” “storing by the server the set of soft data under the identifier in a secure database” are  considered to be concept of organizing human activity, because this step basically just takes data from a PUF, and based on the data, generate another data and a response. Therefore, claims 1 & 9 are considered to be directed towards the abstract idea of Organizing human activity.

Step 2A Prong Two—Do the claims recite additional elements that integrate the Judicial Exception into a Practical Application?
Step 2A Prong Two Analysis-No. Even though the claim recites the protocol is carried out between a client and server, the claims do not recite any application of the abstract ideas. 
Step 2B-Do the claims recite additional elements that amount to significantly more than the Judicial Exception?
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claims do not recite additional elements that amount to significantly more than the Judicial Exception.  Therefore, claims 1, 9 and all their dependent claims 2-8 and 10-15 are non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(10 as being anticipated by WO 2016,100402 A1 (hereinafter Plusquellic.)

Regarding claim 1, Plusquellic discloses a message exchange protocol between a client and a server that leverages soft data from a physical unclonable function (PUF) to generate Helper Data and response bitstrings by both the server and the client (at least figure 16, page 10, lines 4-10; page 34, line 13-page 35, line 14, helper data hi and response ri  are generated.)

Regarding claim 2, Plusquellic discloses the message exchange protocol according to claim 1. Plusquellic also discloses the soft data is digitized measurements of a signal (at least page 3, lines 3-9; page 10, 19-page 11, line 5; page 13, lines 11-19, variation is digitized.)
(at least page 3, lines 3-9; page 7, lines 4-9; page 10, line 11-page 11, line 10, i.e.: voltage-based measurement.)

Regarding claim 4, Plusquellic discloses the message exchange protocol according to claim 1. Plusquellic also discloses the bitstrings generated by both the server and the client are correlated to determine a degree of matching that exists in a sequence of bits that define the bitstrings (at least figure 16, page 34, lines 13-22; page 35, lines 7-25.)

Regarding claim 5, Plusquellic discloses the message exchange protocol according to claim 1. Plusquellic also discloses bits in the response bitstring derived from the soft data are classified as either strong or weak, and these bits are used to define a Helper Data bitstring (at least page 22, line 16-page 24, line 6; and page 25, lines 10-25.)

Regarding claim 6, Plusquellic discloses the message exchange protocol according to claim 1. Plusquellic also discloses a correlation coefficient that is produced from a pair of Helper Data bitstrings (at least page 24, lines 7-23.)

(at least figure 16, page 24, lines 7-24; page 34, line 13-page 35, line 14.)

Regarding claim 8, Plusquellic disclose the message exchange protocol according to claim 1. Plusquellic also discloses the client or the server is not revealed to third parties (at least figure 16, page 34, line 13-page 35, line 14.)

Regarding claim 9, Plusquellic discloses a method for enrolling and authenticating chips comprising the steps: 
generating by a server a set of challenges (at least figure 16, page 34, lines 13-22, random challenges are generated by server); 
transmitting by the server to a chip the set of challenges (at least figure 16, page 34, lines 13-22, the random challenges are transmitted to token); 
applying by the chip one or more challenges to a PUF to generate a set of soft data (at least figure 16, page 34, lines 13-22, i.e.: hi, u and rng are generated); 
returning by the chip to the server the set of soft data (at least figure 16, hi, u and rng are returned to server); 
creating by the server an identifier (at least figure 16, pseudo-id is created); and 
storing by the server the set of soft data under the identifier in a secure database (at least figure 16, page 34, lines 17-19.)
 Plusquellic discloses the method according to claim 9. Plusquellic also discloses: 
requesting authentication by a fielded chip to the server without transmitting the identifier (at least figure 16, page 34, line 13-page 35, line 14); 
electing by the server a subset of challenges (at least figure 16, page 34, line 13-page 35, line 14); 
10transmitting from the server to the chip the subset of challenges (at least figure 16, page 34, line 13-page 35, line 14); 
applying by the chip to its PUF the subset of challenges (at least figure 16, page 34, line 13-page 35, line 14); 
generating by the chip a first Helper Data bitstring (at least figure 16, page 34, line 13-page 35, line 14); and 
sending to the server the first Helper Data bitstring.  

Regarding claim 1511, Plusquellic discloses the method according to claim 10. Plusquellic also discloses processing by the server the stored set of soft data in the secure database for the fielded chip; 
generating by the server a second Helper Data bitstring using the stored set of soft data (at least figure 16, page 6, lines 15-23; page 16, line 9-page 17, line 13; page 24, line 7-23); 
20producing a coefficient by correlating the first Helper Data bitstring and the second Helper Data bitstring (at least figure 16; page 6, lines 15-23; page 16, line 9-page 17, line 13; page 24, line 7-23; page 25, lines 10-25); and 
(at least figure 16, page 16, line 9-page 17, line 13; page 24, line 7-23; page 25, lines 10-25; page 34, line 13-page 35, line 14.)  

Regarding claim 2512, Plusquellic discloses the method according to claim 11. Plusquellic also discloses the correlating step further comprises the step of using one method selected from the group: a bitwise AND operation, a bitwise XNOR operation, a waveform operation (at least figure 2, page 11, lines 13-19; page 13, lines 4-10.)  

Regarding claim 13, Plusquellic discloses the method according to claim 11. Plusquellic also discloses the characterization is one 30selected from the group consisting of: an authentic-enrolled chip, a non-authentic- enrolled chip, a non-authentic-not-enrolled chip, and a non-authentic-counterfeit chip (at least figure 16, page 4, lines 3-12; page 5, lines 9-22; page 6, lines 7-23; page 34, line 13-page 35, line 14.)  

Regarding claim 14, Plusquellic discloses the method according to claim 10. Plusquellic also discloses the Helper Data bitstring is generated using a thresholding technique applied to the soft data (at least page 14, lines 1-11; page 22, line 16-page 24, line 6; and page 25, lines 10-25.)  

Regarding claim 15, Plusquellic discloses the method according to claim 10. Plusquellic also discloses the soft data is digitized 5measurements of a signal including (at least page 3, lines 3-9; page 10, line 11-page 13, line 15; page 22, line 16-page 23, 17.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438